FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BAMBANG SUGIHARTO,                                No. 08-73494

               Petitioner,                        Agency No. A096-361-933

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Bambang Sugiharto, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.

2001), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding

because Sugiharto’s declarations and testimony gave three different versions of the

December 19, 1999, attack at the orphanage–the central incident of his claim, see

id. at 1043 (inconsistencies about the events leading up to petitioner’s departure

and the number of times he was arrested went to the heart of the claim), and the

agency reasonably rejected Sugiharto’s explanations, see Rivera v. Mukasey, 508

F.3d 1271, 1275 (9th Cir. 2007). In the absence of credible testimony, Sugiharto’s

withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73494